DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021, has been entered.
Response to Arguments
Applicant’s response to Office action was received on October 13, 2021.
In response to Applicant’s amendment of the claims, the objection to claim 8 from the immediately previous Office action is hereby withdrawn.  However, note the new claim objections, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 rejections have been correspondingly amended, below in this Office action.
Regarding Applicant’s 101 arguments, the updated 101 rejections provide a detailed explanation of why the claims continue to be rejected under 101 Alice.  To summarize, the claims currently amount to a “Certain method of organizing human activity” that is performed using generic computing system components, plus some additional elements that amount to insignificant extrasolution activity as mere data 
Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  Each of these claims appear to contain a typographical error.  Specifically, the last two lines of claim 1 have been amended to add the language of “wherein the CPU, communication device, timer, and storage device are communicatively connected by a communication bus”.  However, this language is very similar to language in lines 11-12 of claim 1, making the new language appear to be a typographical error.  Similarly, see lines 10-11 and 28-29 of claim 8, as well as lines 10-11 and 28-29 of claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 8-9, Claim(s) 1 and 8-9 recite(s):
- set a rental fee for an electric vehicle;
- a utilization history of the electric vehicle while rented;
- set a rental fee depending on a ratio of a non-traveling period of time of the electric vehicle to a utilizing period of time of the electric vehicle;
- the non-traveling period of time including a period of time of the utilizing period of time, for which the electric vehicle is stopped and the power storage device is neither charged nor discharged;
- obtain a history of an external temperature of the electric vehicle for the utilizing period of time;
- obtain a history of a state of charge of the power storage device for the utilizing period of time;
- based on the obtained history of the external temperature, when an environmental temperature during the non-traveling period of time is a lower environmental temperature, setting a lower rental fee than when the environmental temperature is a higher environmental temperature.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:

- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages how much the rental service party charges the customer party.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- an electronic control unit for executing programs stored in memory and based on information stored in storage; apparatus; central processing unit (CPU) for executing prescribed computation processing on information stored in memory on a storage device and information received via a communication device; communication device configured to wirelessly communicate with a second communication device through a wireless base station; timer for counting a current date and time in the storage device; the CPU, the communication device, the storage device, and the timer being communicatively connected by a communication bus; the storage device configured to store data; device; obtain information wirelessly; data stored in the storage of the electronic control unit; providing a server; system:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- obtaining data from an electric vehicle with a power storage device; having an external temperature sensor in the vehicle which measures temperature external to the vehicle and then wirelessly transmits that information to a remote computing system; obtaining a state of charge of the power storage device from the electric vehicle:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining data from an electric vehicle,” “having an external temperature sensor in the vehicle which measures temperature external to the vehicle and then wirelessly transmits that information to a remote computing system,” and “obtaining a state of charge of the power storage device from the electric vehicle” only 
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining data from an electric vehicle,” “having an external temperature sensor in the vehicle which measures temperature external to the vehicle and then wirelessly transmits that information to a remote computing system,” and “obtaining a state of charge of the power storage device from the electric vehicle” amount to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why those elements were well-understood, routine, and conventional in the field:
- obtaining data from an electric vehicle with a power storage device:  See Nakagawa, US 20130345903 A1, paragraph [0004], which states:  “In addition, conventionally, there has been known a charge monitoring apparatus, an electric vehicle, and a server as disclosed in, for example, Patent Document 3 listed below.  In the conventional charge monitoring apparatus, electric vehicle, and server, through processing performed on the electric vehicle side, a condition for transmitting an acquired charge state to an external server is set on the basis of a user's instruction, and charge information is transmitted to the server when the set communication condition is satisfied.”  Thus, “obtaining data from an electric vehicle” corresponds to well-understood, routine, and conventional activity.
- having an external temperature sensor in the vehicle which measures temperature external to the vehicle and then wirelessly transmits that information to a remote computing system:  See Credit Management, October 2004, p. 30.  Specifically, see Anonymous, left column, first two paragraphs (beginning with the words “Thanks” and “It’s reassuring,” respectively).  These paragraphs describe a vehicle which is able to determine its external temperature and send that information to a remote system.  This feature was part of a service which was described as in-use with respect to Volvo vehicles by the time of the article, October 2004.  Therefore, this feature was well-understood, routine, and conventional.
- obtaining a state of charge of the power storage device from the electric vehicle:  See Fleet Owner, “Workhorse electric delivery trucks achieve 30 MPGe,” Nashville, Endeavor Business Media, February 15, 2017.  See the entire Full Text section of this short article.  The article describes an electric truck telematics system which was actively being used and which could monitor truck data in near real time via a cellular network connection.  One of the pieces of data being monitored was state-of-charge.  Therefore, “obtaining a state of charge of the power storage device from the electric vehicle” corresponds to well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4 and 6-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds further detail regarding how the ratio affects the rental fee.

Claim(s) 1-4 and 6-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Bates, US 7343306 B1 (location-based vehicle risk assessment system);
b.  Kaneko, US 20150267380 A1 (work vehicle);
c.  Lockwood, US 6694234 B2 (customer service automation systems and methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628